Citation Nr: 1215014	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  05-16 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for schizophrenia.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq. (Chisholm, Chisholm, and Kilpatrick)


WITNESSES AT HEARING ON APPEAL

The Veteran, his mother, and his sister


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from January 1979 to January 1983 and from February to April 1987.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the RO.  

In March 2007, a Central Office hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  

The Veteran's case was before the Board in July 2007, at which time it was remanded for additional development, and in August 2010, at which time the Board declined to reopen the claim.  

The Veteran appealed the August 2010 decision of the Board to the United States Court of Appeals for Veterans Claims (Court), which, based on a Joint Motion for Remand (JMR), vacated the August 2010 Board decision as to the issue of whether new and material evidence has been received to reopen a claim of service connection for schizophrenia, and remanded the case to the Board for readjudication consistent with the terms of the JMR.


FINDINGS OF FACT

1.  An unappealed January 2002 rating decision continued the denial of the Veteran's claim of service connection for schizophrenia, which was previously denied essentially on the basis that the Veteran's schizophrenia was not related to service (did not have its onset during a period of active duty).  

2.  Evidence received since the January 2002 rating decision includes a report of an October 2011 psychiatric evaluation which places the onset of the Veteran's schizophrenia during a period of active duty; relates to an unestablished fact necessary to substantiate the claim of service connection for schizophrenia; and raises a reasonable probability of substantiating the claim.

3.  The evidence reasonably establishes that the Veteran's schizophrenia had its onset during service.

CONCLUSIONS OF LAW

1.  The January 2002 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 1103 (2011).

2.  New and material evidence has been received, and the claim of service connection for schizophrenia may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Service connection for schizophrenia is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to this claim.  Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.  Additionally, by December 2011 correspondence the Veteran's attorney waived initial RO consideration of newly submitted evidence and waived any VCAA notice errors.

B. Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain chronic diseases (to include schizophrenia (as a psychosis)) may be service-connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (1 year for arthritis and schizophrenia).  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

	New and material evidence

An unappealed January 2002 rating decision continued the denial of the Veteran's claim of service connection for schizophrenia, which was previously denied essentially on the basis that the Veteran's schizophrenia was not related to service (did not have its onset during a period of active duty).  That decision along with the prior ones is final based on the evidence of record when they were decided.  38 U.S.C.A. § 7105; 38 C.F.R. § 1103.  

Pertinent evidence of record at the time of the January 2002 rating decision included:

Microfiche consisting of the Veteran's 1987 reenlistment records.  The microfiche is of poor quality and paper copies were unattainable; however, the Board reviewed the documents therein.  Notably, they pertain to the Veteran's reenlistment and do not contain evidence of medical treatment or examination.  

A report of January 1979 service entrance examination; the Veteran's psychiatric evaluation was normal.

The Veteran's service treatment records, which were silent for complaints, findings, treatment, or diagnosis relating to psychiatric complaints/disability. 

A report of January 1983 service entrance examination; the Veteran's psychiatric evaluation was normal.

An August 1987 private in-patient treatment report from Central Hospital noting that the Veteran has a history of hostility, aggressiveness, and rapid mood changes and that he was admitted after breaking into his brother's house and assaulting him.  The diagnosis was schizophrenia chronic paranoid type.  The prognosis was guarded and the Veteran's response to treatment was very minimal.  

May 1989 through December 1989 VA outpatient treatment records noting that the Veteran was stable and not a threat.  The Veteran continued psychiatric medication and stated he was doing well, but continued to experience auditory hallucinations.  

A March 1991 private in-patient treatment report from Central Hospital noting that the Veteran was admitted because he wanted to "kill somebody, a mother, and myself."  He responded well to Haldol, and his condition improved.  The diagnoses were of alcohol abuse and schizophrenia, chronic paranoid with acute exacerbation.  

February 1992 through May 1992 VA outpatient treatment records noting continued treatment for paranoid schizophrenia and polysubstance abuse.  The Veteran experienced continued auditory and visual hallucinations.   

A June 1992 VA outpatient treatment record noting that the Veteran complained of hallucinations and wanting to hurt somebody.  He was talking to himself and acknowledged cocaine use.  The diagnosis was paranoid schizophrenia, exacerbation by history.  

A June 1992 discharge summary noting the Veteran was admitted from June 4, 1992 to June 19, 1992 complaining of auditory hallucinations.  He admitted recent alcohol and cocaine use.  He was compliant and participated in all phases of therapy.  He was administered a Haldol injection on discharge.  The diagnoses were of polysubstance abuse and schizophrenia, paranoid type.

July 1992 through March 1993 VA outpatient treatment records noting that the Veteran was treated with Haldol injections.  He was agitated and complained of hearing voices.  He had bad dreams and insomnia, but he managed them.  

A November 1992 VA outpatient treatment record noting that the Veteran did not experience auditory or visual hallucinations and had been off his medications since August.  

A December 1992 VA discharge summary noting that the Veteran was admitted for individual, group, recreational, drug, and milieu therapies.  He had no further auditory or visual hallucinations during his stay.  The diagnosis was schizophrenia, chronic paranoid with acute exacerbation.  

A June 1993 VA in-patient treatment report noting that the Veteran was hospitalized from July 15, 1992 to September 11, 1992 after he was found wandering aimlessly and brought in by his mother.  He was administered Haldol and his participation in therapy was minimal.  The prognosis was guarded.  The diagnosis was of chronic undifferentiated schizophrenia.  

A June 1993 VA in-patient treatment report noting that the Veteran was hospitalized from May 20, 1993 to June 17, 1993 because he felt he might hurt a member of his family.  The diagnoses were of alcohol and nicotine dependence and schizophrenia, chronic undifferentiated type.  

An August 1993 VA in-patient treatment report noting that the Veteran was hospitalized from July 14, 1993 to August 6, 1993 because he wanted to "kill myself by taking pills and kill my mother."  The diagnosis was of schizophrenia, chronic undifferentiated type.  

An August 1995 VA in-patient treatment report noting that the Veteran was admitted and enrolled in an antipsychotic trial from August 8, 1995 to September 14, 1995.  The diagnosis was of schizophrenia, chronic undifferentiated type.  On discharge the Veteran's affect was slightly blunted and he had occasional hallucinations.  He had no well formed delusions or suicidal/homicidal ideation.  He was determined to be medically stable.  

Evidence received since the January 2002 rating decision includes:

August 1987 through February 2000 VA outpatient treatment records noting continued treatment, therapy, and medication management for schizophrenia.

August 1987 through September 1987 Central Hospital progress notes documenting the Veteran's course of treatment during hospitalization.  

December 1987 VA in-patient treatment report noting that the Veteran was hospitalized from January 1987 to December 1987.  The diagnoses were of adjustment disorder and explosive personality disorder.  His course of treatment included tranquilizing chemotherapy and symptomatic and supportive treatment as indicated.  There was no evidence of psychosis on discharge and the prognosis was good. 

A December 1988 evaluation from the Medical College of Virginia Hospitals noting that the Veteran presented with a history of chronic mental illness requiring hospitalization in 1987.  The diagnosis was of schizophrenia, paranoid type and psychiatric consult for medication was recommended.  

The Veteran's service personnel records for his periods of active duty and National Guard records that are silent for any indication, complaints, findings, treatment, or diagnosis relating to psychiatric complaints/disability. 

February 2005 through June 2007 VA outpatient treatment records noting continued treatment, therapy, and medication management for schizophrenia.

May 2005 through May 2009 VA outpatient treatment records noting continued treatment, therapy, and medication management for schizophrenia.

In a May 2005 letter the Veteran's mother noted that he sent her bizarre letters while stationed in Italy saying that someone wanted him to be a policeman over a king, and he had to line men up and put marks on their foreheads.  He asked for insecticide because there were big white bugs that someone had put in his bed to watch him.  At the March 2007 hearing the Veteran testified that he began hearing voices during his third year in the Army and that he got into fights and arguments. 

A September 2005 VA discharge summary noting that the Veteran was admitted for domiciliary residence for a month, as required for the physical medicine and rehabilitation program.  The diagnosis was of schizophrenia, paranoid type, chronic, stable. 

A July 2007 VA outpatient treatment record noting that the Veteran presented for medication refill.  He had not been taking his medicines and was admitted to Central Hospital for a month in November.  It was noted that the Veteran was in partial remission from psychosis.  The diagnosis was of schizophrenia, chronic paranoid type in partial remission.  

January 2008 through March 2009 treatment notes from River Edge Behavioral Health Center noting continued treatment, therapy, and medication management for schizophrenia.  The Veteran occasionally had auditory and visual hallucinations with delusional thoughts, but was also noted to be doing well on medication.  He had decreased appetite and insomnia but occasionally had increased energy.  Other times he had a heavy appetite and was sleeping well.  He participated in group therapy and attempted to manage aggressive behavior and hostility.  

In a December 2011 private psychiatric evaluation J.P.C., Ph.D. (a former chief of outpatient psychiatry clinic at VA) opined that it was more likely than not that the Veteran's schizophrenia or prodromal phase of schizophrenia had its onset during the Veteran's military service, most likely starting when he was stationed in Italy in 1981.  He noted that schizophrenia in males typically developed between 18 and 25 years of age, that the Veteran's mother reported that he wrote letters home about "being a policeman over a king and big white bugs in his bed," that the bugs were put there to watch him, that he had numerous unexcused absences, and that got into a fight in the barracks.  The provider noted that in 1981 the Veteran's psychosis began emerging.  

As the claim was previously denied based on a finding that the Veteran's schizophrenia was unrelated to his service, for evidence received since to be new and material in the matter, it must relate to that unestablished fact (i.e. it must show/suggest that the Veteran's schizophrenia is or may be related to his service).

As the evidence received since the January 2002 rating decision includes a medical opinion that relates the Veteran's schizophrenia to his service, there is new evidence that relates to the unestablished fact necessary to substantiate the claim of service connection for schizophrenia, and raises a reasonable possibility of substantiating the claim.  Consequently, the Board finds that new and material evidence has been received, and that the claim of service connection for schizophrenia must be reopened.  De novo consideration of the claim is addressed below.

	De novo review

At the outset the Board notes that the Veteran is not prejudiced by the Board's proceeding to de novo review (without remanding the matter to the RO for reconsideration upon reopening) because this decision grants the benefit sought on appeal. 

The evidence of record demonstrates that the Veteran has and has had for quite some time a diagnosis of schizophrenia.  His service treatment records are silent for findings, treatment, or diagnosis relating to a psychiatric disability.  Furthermore, there is no evidence that schizophrenia was manifested during a 1 year presumptive period following qualifying active service.  Consequently, service connection for schizophrenia on the basis that such was diagnosed in service and persisted or on a presumptive basis (for psychosis 38 U.S.C.A. § 1112) is not warranted.  Accordingly, what is needed to establish service connection for the Veteran's schizophrenia is competent (medical) evidence that relates such disability to his service.  That is a medical question.

The only competent (medical) evidence in the matter of a nexus between the Veteran's schizophrenia and his service is the opinion of the December 2011 private psychologist.  That provider opined that it was more likely than not that the Veteran's schizophrenia or prodromal phase of schizophrenia had its onset during the Veteran's military service, most likely starting when he was stationed in Italy in 1981.  The provider noted that the descriptions of the Veteran's behavior and thoughts at that time of record indicated that in 1981 his psychosis began to emerge.  The Board finds no reason to question the Veteran's accounts or those of his mother of his behavior while stationed in Italy in 1981(which are the basis of the expert psychologist's opinion); the evidence of record as a whole is corroborative of, and does not contradict, the accounts.  As the opinion is by a medical professional competent to provide it, and explains the underlying rationale (citing to evidence of record), it is probative evidence in this matter.  As there is no medical evidence to the contrary the Board finds no reason to question the competence or rationale of the examiner; it is persuasive.   

Accordingly, the Board concludes that the evidence of record supports the Veteran's claim.  All the requirements for establishing service connection are met.  Service connection for schizophrenia is warranted.  38 C.F.R. § 3.303; Davidson, supra.

ORDER

The appeal to reopen a claim of service connection for schizophrenia is granted; service connection for schizophrenia is granted on de novo review.


____________________________________________
C. Kedem 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


